    Case
     Case16-18545-ABA
          16-18545-ABA Doc
                        Doc7268-1
                                FiledFiled
                                       03/03/20
                                           01/24/20
                                                  Entered
                                                     Entered
                                                           03/03/20
                                                              01/24/20
                                                                    12:43:16
                                                                       11:54:53
                                                                              Desc
                                                                                 Desc
                                                                                   Main
                             Proposed
                               Document  Order Page
                                                 Page
                                                    1 of
                                                       12of 2




     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-2(c)                   Order Filed on March 3, 2020
                                                                       by Clerk
     Jonathan Schwalb, Esq.                                            U.S. Bankruptcy Court
     Friedman Vartolo LLP                                              District of New Jersey
     85 Broad Street, Suite 501
     New York, New York 10004
     Attorneys for BSI
                    SN Servicing
                        Financial Corporation
                                  Services as servicer
                                               as Servicer
                                                       for U.S.
                                                           for
     SRP 2013-3,
     Bank  Trust National
                   LLC Association, as Trustee of the SCIG
     P: (212)
     Series III471-5100
                Trust
     Bankruptcy@FriedmanVartolo.com
     P: (212) 471-5100
     Bankruptcy@FriedmanVartolo.com
     IN RE:                                                       CASE NO.: 16-18545-ABA
     IN RE:
                                                                  CHAPTER: 13
     Robert
     Sean MA.
            Crowe
              D’Angelo
                                                                  HON. JUDGE.:
     Debtor                                                       Andrew B. Altenburg Jr.
     Debtors




                              ORDER VACATING AUTOMATIC STAY

           The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: March 3, 2020
Case
 Case16-18545-ABA
      16-18545-ABA Doc
                    Doc7268-1
                            FiledFiled
                                   03/03/20
                                       01/24/20
                                              Entered
                                                 Entered
                                                       03/03/20
                                                          01/24/20
                                                                12:43:16
                                                                   11:54:53
                                                                          Desc
                                                                             Desc
                                                                               Main
                         Proposed
                           Document  Order Page
                                             Page
                                                2 of
                                                   22of 2




        Upon the motion of BSI Financial Services as servicer for U.S. Bank Trust National
Association, as Trustee of the SCIG Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(a) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is


        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:


        [x] Real property commonly known and more fully described as: 151 Carlisle Place
Road, Maurice River Twp, NJ 08316


        ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further


        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit BSI Financial Services as servicer for U.S. Bank Trust National Association, as Trustee of
the SCIG Series III Trust, it’s successors and/or assigns, to pursue its rights under applicable
state law with respect to the premises 151 Carlisle Place Road, Maurice River Twp, NJ 08316;
and it is further


        ORDERED, that the instant order is binding in the event of a conversion; and it is further


        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.


        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
